              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 DANA E. MCCALLA,

                     Plaintiff,
                                                  Case No. 18-CV-1895-JPS-JPS
 v.

 ANGELA THOMPSON, LORI
 DOEHLING, R.N. DEBRA BELLIN,                                    ORDER
 L.P.N. TIFFANY GIMENEZ, R.N.
 SHARI KLENKE, R.N. JENNIFER
 DALY, and R.N. CINDY BARTER,

                      Defendants.


      Plaintiff, a prisoner proceeding pro se, filed a complaint and an

amended complaint alleging violations of his constitutional rights when he

did not timely receive medications and his resulting injuries were ignored.

(Docket #1, #11). On January 8, 2019, Magistrate Judge William E. Duffin

screened the amended complaint and allowed Plaintiff to proceed on a

claim for deliberate indifference to a serious medical need, in violation of

the Eighth Amendment, against certain named defendants and unknown

John/Jane Doe defendants. (Docket #12). Plaintiff subsequently filed a

second amended complaint which identified the Doe defendants. (Docket

#20). On March 21, 2019, Magistrate Judge Duffin ordered that the second

amended complaint be the operative complaint. (Docket #21). This case was

subsequently reassigned to this branch of the Court for disposition.

      On June 1, 2020, Defendants Cindy Barter, Debra Bellin, Jennifer

Daly, Lori Doehling, Shari Klenke, and Angela Thompson filed a motion

for summary judgment, (Docket #110), as did Defendant Tiffany Gimenez,



Case 2:18-cv-01895-JPS Filed 03/05/21 Page 1 of 17 Document 145
(Docket #117). These motions are now fully briefed. For the reasons stated

below, the Court will grant Defendants’ motions for summary judgment

and dismiss this case with prejudice. Additionally, the Court will address

Plaintiff’s pending motion to sanction, (Docket #144).

1.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

       In assessing the parties’ proposed facts, the Court must not weigh

the evidence or determine witness credibility; the Seventh Circuit instructs

that “we leave those tasks to factfinders.” Berry v. Chi. Transit Auth., 618

F.3d 688, 691 (7th Cir. 2010). Internal inconsistencies in a witness’s

testimony “create an issue of credibility as to which part of the testimony

should be given the greatest weight if credited at all.” Bank of Ill. v. Allied

Signal Safety Restraint Sys., 75 F.3d 1162, 1170 (7th Cir. 1996) (quoting Tippens

v. Celotex Corp., 805 F.2d 949, 953 (11th Cir. 1986)). The non-movant “need

not match the movant witness for witness, nor persuade the court that [its]

case is convincing, [it] need only come forward with appropriate evidence




                            Page 2 of 17
 Case 2:18-cv-01895-JPS Filed 03/05/21 Page 2 of 17 Document 145
demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

2.     RELEVANT FACTS

       Plaintiff was diagnosed with chronic obstructive pulmonary disease

(“COPD”) in 2002. (Docket #142 at 3-4). In May 2013, Plaintiff arrived at

Redgranite Correctional Institution (“Redgranite”) and has remained there

since. (Docket #131 at 1). COPD is a lung disease that causes an obstruction

of the airflow from the lungs, resulting in patients exhibiting symptoms that

include breathing difficulties, shortness of breath, wheezing, and recurrent

cough. (Id. at 3). COPD is a chronic condition that generally progresses over

time. (Id.) Although there is no cure, there are various treatment options to

ease a patient’s symptoms. (Id.) Plaintiff uses ten different treatments and

medications to manage his symptoms. (Id. at 3-4).

       Plaintiff claims that Defendants, who are staff in the Health Services

Unit (“HSU”) at Redgranite, were deliberately indifferent to his medical

needs by not refilling some of his medications in a timely manner on

various occasions between 2016 and 2018. (Docket #111 at 3). Defendants

are employed in three different positions, which have specific tasks and

responsibilities within the HSU. (Id. at 3-8). Nurses are responsible for

triaging and responding to health service requests (“HSR”). (Id. at 4).

Defendants Debra Bellin, Jennifer Daly, Shari Klenke, and Cindy Barter are

nurse clinicians. (Id. at 3-4). A licensed practical nurse (“LPN”) is

responsible for processing medication refill requests, but they are not

responsible for delivering the medication or writing prescriptions for

inmates. (Docket #120 at 1). Defendant Tiffany Gimenez is an LPN. (Id.) A

health services manager (“HSM”) develops procedures, monitors care

plans, prepares reports, and acts as a liaison between the prison and outside


                            Page 3 of 17
 Case 2:18-cv-01895-JPS Filed 03/05/21 Page 3 of 17 Document 145
providers. (Docket #113 at 2). However, an HSM does not have any direct

medical-care contact with the inmates, and she does not evaluate, diagnose,

treat, or prescribe medications. (Id. at 3). Defendant Lori Doehling was the

HSM from July 2009 to September 2017 (she is now the Nursing

Coordinator), and the current HSM is Defendant Angela Thompson.

(Docket #111 at 3-4).

       Medication distribution at Redgranite follows specific protocols laid

out in the inmate handbook. (Docket #111 at 5-8). Pursuant to the

handbook, an inmate is responsible for requesting a medication refill when

he is left with only five to seven days of his current supply. (Id. at 6). To

make a proper request, the inmate must complete a DOC-3035C

“Medication/Medical Supply Refill Request” form and submit it to the

HSU. (Id.) When the HSU receives a Medication/Medical Supply Refill

Request, the LPN first checks whether the refill request was made during

the appropriate timeframe (i.e. one week prior to running out of the

medication). (Id. at 7). If it was, and if the HSU has the medication on hand,

the LPN checks the box, “issued,” and sends the medication to the inmate.

(Id.) If the HSU does not have the medication on hand, it has to be ordered.

(Id.) In that case, the LPN checks the box, “ordered,” and sends the

medication to the inmate when received. (Id.) Additionally, inmates are

required to notify the HSU within one month of their prescription

expiration date, so that the HSU staff has time to schedule an appointment

with a provider, who then determines whether the prescription should be

renewed. (Id.)

       Plaintiff claims that Defendants were deliberately indifferent to his

medical needs by not refilling some of his medications in a timely manner




                           Page 4 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 4 of 17 Document 145
on various occasions between 2016 and 2018. The following is a

chronological account of Plaintiff’s claims.

       On February 25, 2016, Plaintiff submitted a request to refill his

Atrovent medication just over a month after receiving his last refill. (Docket

#106-2 at 12). The next day, an LPN checked the box, “ordered; will issue

when received.” (Id.) On March 18, 2016, Plaintiff filed an HSR and wrote

“refill” as the reason for the request and explained that he had missed “an

extreme amount of medication waiting for HSU to send my refill.” (Id. at

13). Defendant Debra Bellin (“Nurse Bellin”) triaged the HSR and

interpreted it as a request for medication to help Plaintiff breathe. (Docket

#111 at 9-10). During her investigation, she discovered that the pharmacy

had not filled the February 26 prescription, and she placed a rush on the

refill for the medication so Plaintiff could receive it as soon as possible.

(Docket #106-2 at 13). Nurse Bellin informed Plaintiff of her discovery and

her remedial action, writing, “Mr. McCalla–I apologize that you have not

received your Atrovent. It looks like pharmacy hasn’t filled it yet. I ordered

it STAT today [and] it should be here Tuesday afternoon. Thanks for being

so patient and bringing this to our attention.” (Id.) Plaintiff received the

medication a few days later, on March 22 or 23, and he did not follow up

with Nurse Bellin. (Docket #111 at 10).

       On March 23, 2016, Plaintiff filed an inmate complaint, RGCI-2016-

6478, related to the February 2016 delay of his Atrovent refill. (Docket #106-

2 at 7-8). Generally, Plaintiff complained that he had not received his

Atrovent in a timely manner, nor had he received a “medical consultation

of the effects on [his] health without this medication for long periods of time

from HSU.” (Id.) In the corrective action section of his complaint, he wrote,

“Immediate refill of medication. If refills are not available in a timely


                           Page 5 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 5 of 17 Document 145
manner from DOC pharmacy, HSU to obtain medication from local

pharmacy. Additionally: corrective measures to prevent future medication

refill delays.” (Id.) The institution complaint examiner (“ICE”) contacted

Defendant Lori Doehling (“HSM Doehling”) for help investigating

Plaintiff’s statements. (Docket #111 at 11). HSM Doehling acknowledged

the delay and took corrective action to address the oversight. (Id.)

Specifically, HSM Doehling conducted additional training with the LPN

who had handled the medication refill request. (Id.) The ICE and the

Reviewing Authority (“RA”) affirmed the inmate complaint. (Id.)

       Next, on April 1, 2017, a month after his last refill, Plaintiff submitted

a refill request for his Spiriva. (Id.) Plaintiff did not follow the required

protocol and failed to request the medication five to seven days before he

ran out of that medication. (Docket #118 at 11). The same day, Defendant

Tiffany Gimenez (“LPN Gimenez”) ordered Plaintiff’s medication and

marked the “ordered” box. (Id.; Docket #111 at 11). The medication came in

on April 3, 2017. (Docket #118 at 11). On April 14, 2017, Plaintiff submitted

an HSR regarding his Spiriva refill, stating that he was still waiting on it.

(Docket #111 at 12). Defendant Shari Klenke (“Nurse Klenke”) triaged the

HSR on April 15, 2017. (Id.) She interpreted the HSR as a request for

information regarding his Spiriva refill and restarting his medication. (Id.)

Nurse Klenke discovered that Plaintiff’s Spiriva was in the HSU, so she

called him to the HSU to retrieve it that same day (April 15). (Id.) She also

attached information about Spiriva to her response to Plaintiff’s HSR. (Id.)

Plaintiff did not follow up with Nurse Klenke. (Id.) He also did not ask the

staff who exchanged his inhaler in the HSU about the side effects of not

taking his Spiriva for a few days. (Id.)




                           Page 6 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 6 of 17 Document 145
       On April 19, 2017, Plaintiff submitted an inmate complaint, RGCI-

2017-10643, about the April 2017 Spiriva delay. (Id.) The ICE contacted HSM

Doehling regarding the complaint. (Id.) HSM Doehling reviewed Plaintiff’s

medical chart, and concluded that based on the dates he received the

Spiriva, he would have been without the medication for roughly 13 days

over the span of a few months. (Id. at 13). Since multiple HSU staff would

have processed the refill requests and distributed the medication, HSM

Doehling determined the issue of occasional delays necessitated additional

staff-wide training. (Id.) The ICE and the RA affirmed the complaint and

stated that “an issue was identified and staff training will [] occur to address

the issue.” (Docket #79-3 at 4).

       On December 7, 2017, Plaintiff submitted an HSR requesting a refill

of his Spiriva. (Docket #111 at 13). LPN Gimenez ordered his medication

the same day. (Id.; Docket #118 at 12). Plaintiff’s Spiriva arrived from the

pharmacy a week later on December 14, 2017. (Docket #111 at 13). On

December 15, 2017, Plaintiff submitted an HSR regarding his Spiriva refill.

(Id. at 13-14). Defendant Jennifer Daly (“Nurse Daly”) triaged the HSR. (Id.

at 14). Nurse Daly interpreted Plaintiff’s HSR as a request for information

about a medication refill he had not yet received. (Id.) When Nurse Daly

investigated Plaintiff’s statements, she learned the HSU had received the

medication and exchanged Plaintiff’s empty inhaler for a new inhaler that

same day. (Id.) Both Nurse Daly and the new HSM, Defendant Angela

Thompson (“HSM Thompson”), noted Plaintiff received his medication on

their return responses to his HSR. (Id.) Plaintiff did not follow up with

Nurse Daly or HSM Thompson. (Id.)

       On December 15, 2017, Plaintiff submitted RGCI-2017-32019,

alleging that he was denied appropriate care when he did not receive his


                           Page 7 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 7 of 17 Document 145
December 7, 2017 requested Spiriva inhaler until December 15, 2017.

(Docket #79-4 at 7). Doehling, who had been promoted to Nursing

Coordinator,    affirmed     Plaintiff’s   complaint,   with   the   following

modification: “LPNs to be instructed on the need to contact Central

Pharmacy for STAT needs or get locally where indicated.” (Docket #111 at

15). HSM Thompson responded to Doehling’s instruction by holding

additional training with the LPNs (i.e., the staff responsible for handling

the medication refill requests at the time). (Id.)

       On June 13, 2018, Plaintiff submitted a refill request for his Spiriva

inhaler. (Docket #111 at 19). On June 17, 2018, an LPN responded that all

medications had been issued. (Docket #113 at 12). On June 23, 2018, Plaintiff

submitted an HSR complaining that he had not received his Spiriva inhaler.

(Id.) This was the first time HSU learned that Plaintiff had not received his

inhaler with the other two medications distributed to him on June 17. (Id.)

Once notified of the issue, LPN Gimenez found the inhaler on the HSU

medication cart and called Plaintiff to HSU to exchange the inhaler the same

day. (Id.) During this time, HSU was preparing to convert to electronic

medical records, which occurred on June 25, 2018. (Id.) Because the HSU

was in the middle of a conversion, HSM Thompson acknowledged there

may have been confusion about where Plaintiff’s inhaler should have been

kept. (Docket #111 at 19).

       On June 23, 2018, Plaintiff submitted RGCI-2018-13819, alleging that

he was denied appropriate care because he was (and had consistently been)

denied his medication in a timely fashion and his health had suffered

because of it. (Docket #79-5 at 7). The complaint was accepted and affirmed

by the ICE and the RA. The ICE summary states: “Based on correspondence

received from inmate McCalla it was determined that the medication was


                           Page 8 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 8 of 17 Document 145
not dispensed to the inmate and it was found to have been placed in the

medication cart at HSU in error. This placement error did cause the inmate

to be without the medication for 5 days.” (Id. at 5).

        On August 16, 2018, Plaintiff’s Symbicort prescription expired.

(Docket #111 at 20). Plaintiff submitted a refill request for his Symbicort on

August 22, 2018. (Id.) That same day, an LPN checked the box, “order has

expired, forwarded to Prescriber for renewal.” (Id.) The LPN also submitted

a prescription renewal request to an advanced care provider. (Id.) The

advanced care provider renewed the prescription, but it was inadvertently

renewed for only two days. (Id. at 21). As a result, when Plaintiff submitted

another medication refill request on August 27, 2018, the LPN stated it

could not be refilled. (Id.) The order was investigated by the provider,

corrected, and renewed for six months. (Id.)

        On August 30, 2018, Plaintiff submitted RGCI-2018-18571, alleging

that he was denied and/or delayed a medication refill. (Docket #79-6). The

complaint was accepted and affirmed by the ICE and the RA. The ICE

summary states:

        When the inmate requested a refill the order had expired. On
        8/22/18 the LPN informed the MD of the medication
        expiration. The MD did renew the order however in error the
        order was only renewed for 2 days. On 8/31/18 an active order
        was written. The delay in the medication was not intentional
        as the LPN had informed the MD of the need to renew the
        order. However an error did occur causing for the inmate to
        be without his medication for a period of time.

(Id. at 5).

        On July 2, 2018, Plaintiff received a refill of his Albuterol inhaler.

(Docket #111 at 15). This inhaler has a meter showing how many puffs

remain, which allows the user to know when the inhaler will need to be


                            Page 9 of 17
 Case 2:18-cv-01895-JPS Filed 03/05/21 Page 9 of 17 Document 145
refilled before it runs out. (Id.) Plaintiff’s prescription for Albuterol expired

on August 16, 2018. (Id.) Plaintiff did not notify HSU, as required, when he

was less than a month from the prescription expiration date. (Docket #118

at 18). On September 11, 2018, Plaintiff realized his inhaler was empty and

he requested a refill the next day. (Docket #111 at 15). An LPN checked the

box, “Can’t be refilled.” (Id. at 16). Plaintiff submitted two more refill

requests for his Albuterol inhaler on September 14. (Id.) On one, an LPN

checked the box, “Issued,” and dated it “9-14-18.” (Id. at 16). On the other,

the box, “Can’t be refilled,” was checked. (Id.) On September 15, 2018,

Plaintiff submitted an HSR that stated, “Urgent Emergency–Addressed to

HSUM Ms. Angela Thompson I can’t breath[e].” (Id.) Defendant Cindy

Barter (“Nurse Barter”) triaged the HSR and interpreted Plaintiff’s request

as a request for information about his Albuterol. (Id. at 17). She checked

Plaintiff’s refill request form, which showed he had been issued the

Albuterol the day before. (Id.) Nurse Barter did not see Plaintiff’s statement

“I cannot breath[e],” and, by the time she received his HSR, she believed he

had received his requested medication. (Id.) It was later brought to HSU

staff’s attention that Plaintiff had received Albuterol nebulizer solution, not

his Albuterol inhaler. (Id.) As soon as HSM Thompson realized that Plaintiff

had received a different form of the medication than requested, the

medication was switched out, and HSM Thompson verified that Plaintiff

had received his Albuterol inhaler. (Id.)

       After HSM Thompson received Plaintiff’s September 2018 HSR

about his Albuterol inhaler, she discussed some concerns and changes with

medication refills at the next staff meeting in October. (Id. at 17-18). She

also implemented a new workflow change for processing medication refill




                           Page 10 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 10 of 17 Document 145
requests, and that workflow change was finalized at the November 2018

staff meeting. (Id. at 18).

       Lastly, on September 25, 2018, Plaintiff submitted RGCI-2018-20447,

alleging that the health services unit nursing staff denied him medication.

(Docket #79-7). The complaint was accepted, and the ICE recommended

dismissal. The ICE summary states that “[i]n review of DAI Policy 500.80.27

and the RGCI Inmate Handbook inmates are to request medication refills

when they are down to a 5 to 7 day supply.” (Id. at 2). Plaintiff was already

out of medication when he made the refill request. “The delay in medication

is due to the inmate not following the timelines and procedure for

requesting a refill.” (Id.)

3.     ANALYSIS

       As noted above, Plaintiff was allowed to proceed on claims of

deliberate indifference to a serious medical need, in violation of the Eighth

Amendment, for Defendants failing to timely provide Plaintiff with several

of his inhalant medications and ignoring his alleged injuries caused by the

delays. To sustain such claims, Plaintiff must show: (1) an objectively

serious medical condition; (2) that Defendants knew of the condition and

were deliberately indifferent in treating it; and (3) this indifference caused

him some injury. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

       3.1     Objectively Serious Medical Condition

       An objectively serious medical condition is one that “has been

diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would perceive the need for a doctor's attention.”

Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008). A medical condition need

not be life-threatening to be serious; rather, it could be a condition that

would result in further significant injury or unnecessary and wanton


                           Page 11 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 11 of 17 Document 145
infliction of pain if not treated. See Reed v. McBride, 178 F.3d 849, 852 (7th

Cir.1999).

       The parties have agreed or do not contest, for the purpose of

summary judgment, that Plaintiff’s COPD is an objectively serious medical

condition. (Docket #111 at 24). Therefore, the Court will presume that

Plaintiff’s COPD is an objectively serious medical condition for purposes of

summary judgment and move on to the next step.

       3.2    Deliberate Indifference

       The deliberate indifference inquiry has two components. “The

official must have subjective knowledge of the risk to the inmate’s health,

and the official also must disregard that risk.” Gayton, 593 F.3d at 620.

Negligence cannot support a claim of deliberate indifference, nor is medical

malpractice a constitutional violation. Estelle v. Gamble, 429 U.S. 97, 105–06

(1976); Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011). Even if a defendant

recognizes the substantial risk, she is free from liability if she “responded

reasonably to the risk, even if the harm ultimately was not averted.” Farmer

v. Brennan, 511 U.S. 825, 843 (1994). A plaintiff faces an uphill battle when

raising a deliberate indifference claim, as “[l]iability under [that] standard

requires more than negligence, gross negligence or even recklessness;

rather, it is satisfied only by conduct that approaches criminal wrongdoing,

i.e., ‘something less than acts or omissions for the very purpose of causing

harm or with knowledge that harm will result.’” Goodvine v. Ankarlo, 9 F.

Supp. 3d 899, 934 (W.D. Wis. 2014) (quoting Farmer, 511 U.S. at 835).

Additionally, to show that a delay in providing treatment is actionable

under the Eighth Amendment, a plaintiff must also provide evidence that

the delay exacerbated his injury or unnecessarily prolonged pain. Petties v.

Carter, 836 F.3d 722, 730–31 (7th Cir. 2016).


                           Page 12 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 12 of 17 Document 145
       As detailed herein, Defendants were not deliberately indifferent to

Plaintiff’s health risk, but rather, acted promptly to address specific issues

and, in some instances, implemented training and new procedures to

prevent the issues from occurring again.

              3.2.1   Nurse Defendants

       Nurses Bellin, Daly, Klenke, and Barter did not act with deliberate

indifference toward Plaintiff. (Docket #111 at 25). During the relevant time,

the LPNs—not the nurses—were responsible for processing medication

refills or expired medications. (Id.) Because “no prisoner is entitled to insist

that one employee do another’s job,” Plaintiff cannot hold the nurses liable

for a job for which they were not responsible. Burks v. Raemisch, 555 F.3d

592, 595 (7th Cir. 2009). Since none of the nurses were involved in the initial

processing of Plaintiff’s medication refills or expired medications, they

were not responsible for the initial delays. (Docket #111 at 25). Moreover,

once the nurses became aware of refill issues through Plaintiff’s HSRs, they

leapt to action. (Id. at 25-26). They investigated the medication refill issues

and promptly addressed them by providing Plaintiff with the requested

medications. (Id.)

              3.2.2   LPN Defendant

       LPN Gimenez also did not act with deliberate indifference to

Plaintiff. She was responsible for ordering refills of Plaintiff’s medications

when the requests came in. LPN Gimenez was not, however, responsible

for delivering the medications or for writing the prescriptions. There is no

evidence that LPN Gimenez did not do her job properly. In contrast, she

quickly ordered or filled the refill requests and, when notified of an issue,

helped resolve it promptly.




                           Page 13 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 13 of 17 Document 145
              3.2.3   HSM Defendants

       There is no evidence that HSM Doehling or Thompson acted with

deliberate indifference toward Plaintiff. Doehling and Thompson

acknowledged the delays and took corrective action with staff. This

included: additional training with specific LPNs who made errors;

additional training with all LPN staff when more than one processed the

refill or expired medication; and eventual shifting of a component of the

process to the nurse clinicians. HSM Doehling’s and Thompson’s actions

worked, and Plaintiff acknowledges that his medications are now being

refilled in a timely manner. (Docket #111 at 27; Docket #131 at 29).

              3.2.4   Plaintiff’s Arguments

       In response to Defendants’ motions, Plaintiff argues that the nursing

staff acted with deliberate indifference because they did not assess him after

triaging his health service requests. (Docket #129 at 5, 7–17). He also blames

the HSMs for not ensuring that staff assessed him. (Id.) Plaintiff further

takes issue with the need to renew prescriptions for medications to treat

chronic conditions. (Id. at 7–8). Such arguments are simply insufficient to

defeat summary judgment in this case.

       First, Plaintiff asserts that the nurses violated corrections policy

because they did not assess him after reading about his alleged

“symptoms.” (Id. at 5, 7-17). Even if these allegations were true, they do

not create constitutional liability; a violation of prison policies is not the

same as a violation of the Eighth Amendment. Lennon v. City of Carmel, Ind.,

865 F.3d 503, 509 (7th Cir. 2017).

       Moreover, although Plaintiff believes that it would have been best

for him to have been assessed by staff based on his health service requests,

the “test of deliberate indifference ensures that the mere failure of the


                           Page 14 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 14 of 17 Document 145
prison official to choose the best course of action does not amount to a

constitutional violation.” Peate v. McCann, 294 F.3d 879, 882 (7th Cir. 2002).

The Nurse Defendants took reasonable actions after reviewing his health

service requests. Namely, based on the context and content of Plaintiff’s

HSRs, the nurses reasonably believed he was complaining about

medication refills, not symptoms. If Plaintiff wanted to be seen, he had

every opportunity to clearly communicate that he wanted to be assessed or

wanted an appointment with the HSU through his HSRs. But, Plaintiff did

not clearly communicate his desire to be assessed, and the nurses

reasonably believed that Plaintiff’s HSRs were about medication refills and

acted in accordance with that reasonable belief. For example, believing that

Plaintiff’s HSRs were requesting a refill of medication, the nurses

investigated Plaintiff’s claims, and if they discovered that his medication

had not been ordered, they placed a rush on the prescription and wrote to

Plaintiff explaining what happened and when to expect his medication.

(Docket #111 at 8-16). Additionally, when Plaintiff submitted an HSR

requesting information about his medication, the nurses looked into his

request and provided an answer to Plaintiff regarding the status of his

medication; or if they found the medication was in the HSU, they would

call him down to retrieve it. (Id.) Their reasonable actions do not rise to the

level of deliberate indifference under the Eighth Amendment. Farmer v.

Brennan, 511 U.S. 825, 845 (1994) (“Whether one puts it in terms of duty or

deliberate indifference, prison officials who act reasonably cannot be found

liable under the Cruel and Unusual Punishments Clause.”).

       Additionally, Plaintiff finds it ridiculous that prescriptions expire for

medications needed to treat chronic conditions. (Docket #129 at 7–8).

Although Plaintiff wishes it were otherwise, prescriptions expire and must


                           Page 15 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 15 of 17 Document 145
be renewed by medical professionals. This is true in the prison system, just

as it is true for the general public. The fact that medication prescriptions

expire does not implicate any actions on behalf of Defendants. “Individual

liability under § 1983 requires ‘personal involvement in the alleged

constitutional deprivation.’” Minix v. Canarecci, 597 F.3d 824, 833–34 (7th

Cir. 2010) (quoting Palmer v. Marion County, 327 F.3d 588, 594 (7th Cir.

2003)). Without personal liability, there is no claim under § 1983. Thus,

Plaintiff’s arguments fail to create an issue of material fact that could defeat

Defendants’ motions for summary judgment.

4.     CONCLUSION

       In sum, Defendants responded quickly to Plaintiff’s refill requests

and any issues that followed. They did not turn a blind eye to the issues

that occurred. Instead, Defendants investigated the issues presented and

took corrective action as necessary. Indeed, HSM Doehling and Thompson

took meaningful steps to address the issues Plaintiff faced with medication

refills. This is simply not a case of deliberate indifference on any level.

Therefore, the Court will grant Defendants’ motions for summary

judgment, (Docket #110, #117), and dismiss this case with prejudice.

       Additionally, Plaintiff’s pending motion to sanction, (Docket #144),

will be denied because Redgranite, in accordance with the Prison Litigation

Reform Act, has properly been collecting from Plaintiff’s account when the

balance of the account exceeds $10.00 or the income credited to the account

in the preceding month exceeds $10.00, and setting it aside as a distinct

account. May v. Christain, 400 F. Supp. 3d 789, 792-93 (E.D. Wis. 2019). Once

the amount collected exceeds $10.00, Redgranite will send the money to the

Court. Id. Therefore, Redgranite is performing its duties properly and the

motion to sanction must be denied.


                           Page 16 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 16 of 17 Document 145
      Accordingly,

      IT IS ORDERED that Defendants Cindy Barter, Debra Bellin,

Jennifer Daly, Lori Doehling, Shari Klenke, and Angela Thompson’s motion

for summary judgment (Docket #110) be and the same is hereby

GRANTED;

      IT IS FURTHER ORDERED that Defendant Tiffany Gimenez’s

motion for summary judgment (Docket #117) be and the same is hereby

GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s motion to sanction

(Docket #144) be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 5th day of March, 2021.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                           Page 17 of 17
Case 2:18-cv-01895-JPS Filed 03/05/21 Page 17 of 17 Document 145
